Citation Nr: 1140030	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-22 987A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type 2 (diabetes).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969. 

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a July 2007 rating decision issued in August 2007, in which St. Louis, Missouri RO (St. Louis RO), in pertinent part, denied the Veteran's claim for an increased rating.  The Chicago, Illinois RO (Chicago RO) currently has jurisdiction of the Veteran's claims file.  

In September 2010, the Veteran and his spouse testified during a Travel Board hearing before the undersigned Veterans Law Judge at the Chicago RO; a copy of the transcript is of record.  

In March 2011, the Board remanded the case for additional development.  The case now is before the Board for further appellate consideration.


FINDING OF FACT

Throughout the course of this appeal, the Veteran's diabetes has been manifested by the use of insulin and regulation of diet, but has not required restrictions on his activities with episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or at least twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes type 2 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.7, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

The Court also had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009). In the latter case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).

The VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 119.  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, in an October 2006 pre-rating letter and post-rating letters dated in March 2009 and March 2011, VA provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA, consistent with the statutory and regulatory requirements and the holdings in Pelegrini, Dingess and Vazquez-Flores I and II.  Further, in the March 2009 notice letter and in the June 2009 statement of the case (SOC), VA set forth the criteria for higher ratings for diabetes and readjudicated the claim on appeal, which is sufficient under Dingess and Vazquez-Flores I and II.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the issue decided herein on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the issue decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The Board also finds that all relevant evidence necessary for an equitable resolution of the issue decided on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, SSA records, available VA and private medical records, and testimony and statements from the Veteran and his wife and his representative, on his behalf.  The Veteran was afforded VA examinations in April 2007, March 2009 and May 2011.  The Board finds that the evidence of record, including the hearing testimony and post-service medical records, is adequate for rating purposes as the first and last VA examiners reviewed the Veteran's claims file and all of the examiners provided detailed clinical evaluations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that no further assistance is warranted.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the issue decided on appeal.

II. Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Since grant of service connection, the Veteran's diabetes has been rated 20 percent disabling under Diagnostic Code 7913.  Under this diagnostic code, a 20 percent rating requires insulin or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating requires more than 1 daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight or strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) of Diagnostic Code 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

The rating criteria for diabetes are successive and therefore consideration of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007).  "Successive" rating criteria are where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

In a July 2009 VA Form 9, the Veteran asserted that a 40 percent rating is warranted.  In support, he argued that his activities have been regulated as to prevent ketoacidosis or hypoglycemia and that he has been instructed by his physicians to regulate his activities to include walking so as to prevent his condition from getting worse.

During the September 2010 Board hearing, the Veteran and his spouse testified that he is on insulin and a restricted diet.  The Veteran also indicated that a doctor told him that he would like the Veteran to be active and exercise to keep his diabetes under control.  He admitted that he did not have any difficulties performing the activities the doctor recommended and denied any urgent care or emergency department visits due to his diabetes.  

Considering the pertinent evidence in light of the above-noted criteria, the Board finds that the record does not support assignment of a rating in excess of 20 percent for diabetes.

Private hospital records reflect that the Veteran was admitted on February 5, 2004 with elevated glucose of greater than 900 and that his presentation was consistent with diabetic ketoacidosis.  He was started on an insulin drip and IV fluid resuscitation and spent one night in the intensive care unit.  The Veteran was discharged home in stable condition and diagnosed with diabetic ketoacidosis with new onset diabetes mellitus.  Four months later, the Veteran filed his original service-connection claim for diabetes.

In a February 2005 rating decision issued in March 2005, service connection for diabetes mellitus type 2 associated with herbicide exposure was granted and an initial 20 percent rating was assigned, effective June 10, 2004.  This rating was based on an October 2004 VA examination, during which the Veteran reported experiencing symptoms of hypoglycemia approximately once a month, which was relieved promptly with drinking some juice or eating a cookie.  He was taking insulin daily and followed a sodium-restricted, decreased carbohydrate diet.  The Veteran walked three times per day approximately 1 1/2 miles each time.  He had no activity restrictions as a result of his diabetes per se.  The Veteran and his wife denied any complications from diabetes and knew of no renal or retinal damage.  He had had erectile dysfunction since a prostatectomy several years ago, which was not related to his diabetes.

Since that time, VA treatment records generally reflect that the Veteran's diabetes was well controlled on insulin and a restricted diet.  They also show no ocular manifestations due to diabetes and generally no hyperglycemia or hypoglycemia.  In August 2005, the Veteran was seen at the American Lake VA Medical Center's emergency department due to low blood sugar.  He was treated and released the same day for hypoglycemia and instructed to have instant glucose on hand at all times.  In July 2009, the Veteran's representative had asked for a letter to say that the Veteran was taking increased insulin and has restricted activity due to diabetes.  But no letter was prepared as the Veteran's VA treating healthcare provider felt that there was no need for a letter as lots of people take insulin and are slow.  At a November 2009 VA follow-up, the Veteran complained of episodes of low blood sugar which occurred about twice a week.  As a result, his insulin was reduced a little.  During a June 2011 VA primary care follow-up, he was sent to the emergency department for treatment of a hyperglycemic episode, where he was given a short-acting insulin injection and, although admission was recommended, the Veteran could not stay and he was discharged against medical advice (AMA) with instructions for a second short-acting insulin injection and increased fluid intake and frequent accu checks.

A July 2004 SSA general medical examiner indicated that the Veteran's diabetes seemed to be controlled with insulin and that there was no history of diabetic hypoglycemic symptoms or of peripheral neuropathy or nephropathy.  

Following submission of his increased rating claim in October 2006, the Veteran had a VA examination in April 2007.  During this examination, his wife provided a history of significant memory impairment secondary to multi-infarction dementia.  Except for the initial hospitalization in February 2004, the Veteran had not had subsequent hospitalizations because of his blood sugar.  Two years earlier he was seen at the VA emergency department for low blood sugar, but he was sent home the same day.  The Veteran indicated that he experienced hypoglycemic symptoms approximately three times per month which were relieved by consuming some glucose tablets.  His current treatment consisted of insulin twice daily and a decreased carbohydrate diet.  He exercised by walking on a regular basis but had no activity restrictions secondary to diabetes.  

During a March 2009 VA examination, the Veteran indicated that he was unemployed secondary to his diabetes.  [Parenthetically, the Board notes that SSA did not find the Veteran unemployable due to his diabetes.  See discussion under "Other Considerations."].  His wife reported that the Veteran had been treated twice in the past year for hypoglycemic reactions-once at the VA and another time at a private hospital.  Although he followed a diabetic diet, in the last year the Veteran had gained about 10 to 15 pounds.  He had never been restricted from any activities or told to avoid strenuous activity to prevent hypoglycemic reactions.  He took insulin twice daily.  The Veteran saw his diabetic care provider for follow-ups every three months, but had only seen his diabetic care provider twice during 2008.  Neurologically, the Veteran denied any numbness or tingling of the hands, fingers, toes or feet and no burning-type pain.  He admitted to erectile dysfunction that had been present for 20 years because of an elevated PSA.

During a May 2011 VA examination, the Veteran reported that he has not had hypoglycemia or ketoacidosis in the past 12 months and that he has been taking glargine insulin nightly since February 2011 and was no longer taking shorter-acting insulin.  He followed a diet.  He has not been told to modify or avoid strenuous activity so as to avoid hypoglycemia, but the Veteran has chronic obstructive pulmonary disease which limits his ability to walk.  In August 2010, he had ankle-brachial indices studies done with normal findings in the lower extremities.  He has no history of acute or chronic renal failure and recent laboratory tests from April 2011 were all normal as to renal function.  He has not had eye problems of any significance from diabetes; for example, the Veteran never had laser photocoagulation.  He denied any numbness, tingling or unpleasant sensations to the fingers, thumbs, hands, or soles or toes of his feet.  Diagnoses included normal peripheral sensory examination of all four extremities, normal renal function, and adult-onset, insulin-dependent type 2 diabetes mellitus. 

The evidence reflects that, during the period in issue, the Veteran's diabetes has been controlled with daily insulin and a restricted diet, but has not required restrictions on his activities, including with episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or at least twice a month visits to a diabetic care provider.  Thus, the manifestations of the Veteran's diabetes have not been so severe as to otherwise warrant assignment of a rating greater than 20 percent.  Under these circumstances, the Board must conclude that the criteria for the next higher, 40 percent, rating for diabetes have not been met.  It follows that the criteria for any higher rating under Diagnostic Code 7913 likewise have not been met.  Moreover, the Board notes that the Veteran's erectile dysfunction has been tied to his prostate problems, not his diabetes, and that he has not been diagnosed with other complications of diabetes such as neuropathy or eye problems to be separately rated.  Consequently, throughout the pendency of the appeal, the evidence does not support staged ratings for diabetes under the holding in Hart. 

III. Other Considerations

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  The Veteran's diabetes is controlled by insulin and a restricted diet.  Moreover, control of his diabetes has not required restrictions on his activities.  Thus, the symptoms that the Veteran experiences as a result of his diabetes are expressly contemplated by the currently assigned rating.  Other findings, such as frequent periods of hospitalization, or other symptoms not contemplated by the schedular rating, have not been shown.  The Veteran has not been hospitalized at all during this appellate period for his diabetes.  Beyond that required for the schedular rating, there is no finding in this case that presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008).  As such, referral for consideration of an extraschedular evaluation is not warranted here.  See id. at 113-14; 38 C.F.R. § 3.321(b)(1).

In addition to the above, the Board has considered the case of  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU was denied in the July 2007 rating decision, and the Veteran did not appeal that issue.  Should he wish to reapply for a TDIU in the future, he should contact the RO.   

In sum, the Board concludes that the schedular rating criteria are adequate in this instance.  For the above reasons, the Board finds that a preponderance of the evidence is not in favor of a rating in excess of 20 percent for diabetes.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 20 percent for diabetes mellitus type 2 is denied.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


